DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed 02/15/2022 has been entered. Claims 1-3 remain pending in the application. Applicant’s amendments to the claims have overcome each and every objection previously set forth in the Non-Final Office Action mailed 11/23/2021.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kinoshita (US 20110097184 A1) in view of Katahira (US 5231888 A).
Regarding claim 1, Kinoshita discloses a parallel link robot (see Fig. 1, 10) comprising: a base portion (11); a movable portion (12) that is movable with respect to the base portion; a plurality of arms (20a-20c) that connect the base portion and the movable portion in parallel; a plurality of base actuators (13b) that are disposed on the base portion and drive respective arms; at least one additional actuator (13d) that drives an additional mechanism portion (19) attached to the movable portion; an auxiliary link (see Fig. 3, 31) that pivotally connects the at least one additional actuator to at least one of the arms; and a power transmission shaft portion (39) that transmits a rotational driving force of the at least one additional actuator to the additional mechanism portion (see Fig. 5); wherein each of the arms includes a drive link (see Fig. 1, 21a-21c) that is connected to a corresponding one of the base actuators and that has one degree of freedom with respect to the base portion (see Fig. 1), and two passive links (22a-22c and 23a-23c) that connect the drive link and the movable portion to each other and that are disposed parallel to each other (see Fig. 1), the auxiliary link bridges the two passive links and is pivotally connected to each of the two passive links (see Fig. 3). Kinoshita fails to disclose the power transmission shaft portion includes a ball spline in which a spline shaft and a nut are meshed with each other, the nut being fixed to an output shaft of the at least one additional actuator. However, Katahira teaches the power transmission shaft portion (see Fig. 1) includes a ball spline (1, 5) in which a spline shaft (1) and a nut (5) are meshed with each other (see Fig. 1), the nut being fixed to an output shaft (11B) of the at least one additional actuator (10B). It would have been obvious to one having ordinary skill in the art as of the effective filing date to modify the power transmission shaft portion of Kinoshita with the power shaft transmission portion of Katahira, to provide rotational and translational movement to the shaft; allowing for absorption of translational motion during impact therefore reducing extra components; to provide a compact device which does not need separate actuators (see column 2 lines 38-40); to secure the repetitious positioning accuracy of rotation of both he nuts and, hence, or rotating and/or reciprocal motion of the shaft (see column 2 lines 46-48); to minimize the influence of positional non-uniformity in the temperature distribution, which contributes to positioning accuracy (see column 2 lines 51-56). As a result of the combination, the following limitations would necessarily result: the spline shaft (Katahira, 1) being fixed to a universal joint (Kinoshita, Fig. 5, 38) attached to an input shaft (Kinoshita, Fig. 5, 14) of the additional mechanism portion (Kinoshita, Fig. 5, 19).

Response to Arguments
Applicant’s arguments have been considered but are moot in view of the new grounds of rejections that were necessitated by an amendment.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH BROWN whose telephone number is (313)446-6568. The examiner can normally be reached Mon-Thurs: 8:00am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kelleher can be reached on 571-272-7753. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH BROWN/Primary Examiner, Art Unit 3658